Citation Nr: 0529652	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  05-11 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for disability of the 
lower extremities (claimed as circulatory problems).  

2.  Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from February 1968 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2003, a 
statement of the case was issued in February 2005, and a 
substantive appeal was received in April 2005.  The veteran 
testified at a Board hearing at the RO in Washington, D.C. in 
July 2005.  

In October 2005, the veteran's appeal was advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

Lower Extremities Issue

The service medical records reveal that the veteran sought 
treatment on several occasions in June 1968 for problems with 
her left foot.  She testified before the undersigned in July 
2005, that she had had problems with swelling in the legs 
during active duty and that she continues to have problems 
with her legs swelling and an inability to remain on her feet 
for long periods of time.  The veteran has not been afforded 
a VA examination with regard to her leg claim.  The Board 
finds that, as there is evidence of some disability of the 
lower extremities and/or feet during active duty, and the 
veteran has reported post-service treatment for lower 
extremity problems (identified later in the this remand), the 
veteran should be afforded a VA examination to determine the 
nature, extent and etiology of any disability of the lower 
extremities found on examination.  The Board notes that the 
veteran's representative requested at the time of the July 
2005 hearing that a VA examination be conducted in connection 
with the veteran's leg claim.  

The veteran reported in a February 2005 statement that she 
had been receiving treatment at the Women's Center in New 
Orleans, Louisiana and Memphis, Tennessee, from June 2000 to 
the present for aching legs.  It is not apparent if all of 
these treatment records have been obtained, and appropriate 
action is necessary to ensure that any pertinent records are 
obtained.   

PTSD Issue

The veteran has also claimed entitlement to service 
connection for PTSD based on a personal assault.  She 
testified before the undersigned in July 2005, that she 
received treatment for PTSD at a VA medical facility in New 
Orleans from 2003 to 2004 and at a VA medical facility in 
Memphis in 2002.  A review of the claims file reveals that 
treatment records from the VA medical center in Memphis for 
2002 and 2003 are of record, but it does not appear that the 
file includes any  records documenting treatment in New 
Orleans.  Appropriate action to obtain any such records is 
also necessary.  

In view of the fact that the veteran alleges her PTSD is 
related to personal assault during service, the provisions of 
38 C.F.R. § 3.304(f)(3) (2005), regarding claims based on 
personal assault and the method of developing such cases are 
applicable.  In addition to service records, alternative 
evidence must be sought.  Examples of such evidence include, 
but are not limited to, records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the veteran that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  The veteran is again 
notified of the provisions of 38 C.F.R. § 3.304(f)(3) (2005) 
and urged to submit any such evidence or advise VA of 
potential sources of such evidence.

The Board notes that the veteran's representative has claimed 
that the record does not include reports associated with 
neuropsychiatric consultation at the Patuxent River Naval 
medical facility.  However, records received in 2005 do 
include a report of such consultation, and no additional 
development action in this regard is necessary. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should request the veteran to 
furnish the addresses of the Women's 
Centers in New Orleans and in Memphis 
which she referred to in her February 
2005 statement.  If the veteran furnishes 
such information, then the RO should take 
appropriate action to request all 
treatment records from those facilities. 

2.  The RO should take appropriate action 
to obtain any outstanding records 
documenting treatment at the New Orleans 
VA Medical Center  in 2003 and 2004.  

3.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature, extent, and 
etiology of any disability of the lower 
extremities (to include circulatory or 
vascular) found on examination.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  All indicated 
tests and studies should be conducted and 
all clinical findings reported in detail.  
As to any disorder(s) of the lower 
extremity found to be present, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that the disorder is causally related to 
symptoms documented in the veteran's 
service medical records. 

4.  If the veteran identifies potential 
sources of any other pertinent evidence, 
the RO should take appropriate action to 
obtain such evidence.  

5.  Thereafter, the RO should review the 
claims file and determine if the benefits 
sought as to both claims can be granted.  
The veteran and her representative should 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response. 
Thereafter, the case should be returned 
to the Board, if in order.  

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




